DETAILED ACTION
1. 	This is in response to a continuation application No. 16/594,580 filed on October 7th, 2019. Claims 1-20 has been submitted for examination and claims 1, 8 and 15 are independent.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority	
3.	This application filed on 10/07/2019 is a continuation of application No. 16295293, filed on 03/07/2019, now U.S. Patent #10489575. Application No. 16295293 is a continuation of application No. 16182586, filed 11/06/2018, now U.S. Patent #10275589.

					Information Disclosure Statement
4.	No new information disclosure statements has been considered.
Drawings
5.	The drawings filed on October 7th, 2019 are accepted. 
Specification
6.	The specification filed on October 7th, 2019 is also accepted. 

7.	On January 28th, 2020, applicant's representative attorney Nick Carr, Reg. No. 57,594 and examiner conducted examiner initiated telephone interview. The summary of the interview is attached. 
Allowable Subject Matter
8.	Claims 1-20 are allowed. 
9.	The following is an examiner’s statements of reasons for allowance:
10. 	 The following references/prior arts disclose the general subject matter recited in independent claims 1, 8 and 15.

A.	US Publication No. 2018/0012433 A1 to Ricci discloses a vehicle that includes an on board microprocessor that is programmed to receive and transmit multiple authentication factors or a key derived therefrom to a remote server to authenticate the vehicle or a vehicle occupant to a remote server. The multiple authentication factors comprise a plurality of an electronic address of a portable communication device of the occupant sensed by an on board sensor, a wireless remote signal description sensed by an on board sensor, a vehicle-related identifier, a vehicle parameter sensed by the on board processor, an environmental parameter sensed by the on board processor, and a passcode received by the microprocessor from the remote server. 

B.	US Publication No. 2019/0031144 A1 to Gat discloses system and methods are directed to providing controlled user access to an autonomous vehicle. In one example, a computer-implemented method for providing access to an autonomous vehicle includes requesting, by a computing system comprising one or more computing devices, an authentication of a user desiring access to an autonomous vehicle, wherein the authentication of the user is to be performed by a user computing device associated with the user using one or more biometric sensors. The method further includes receiving, by the computing system, user authentication result data indicating that the user authentication was successful; and in response to receiving the user authentication result data indicating that the user authentication was successful, providing, by the computing system, user access data to the autonomous vehicle, wherein the user access data comprises instructions for the autonomous vehicle to perform one or more actions to enable access to the autonomous vehicle.


C.	US Publication No. 2018/0276488 A1 to Yoo discloses liveness test method and apparatus is disclosed. The liveness test method includes detecting a face region in an input image for a test target, implementing a first liveness test to determine a first liveness value based on a first image corresponding to the detected face region, implementing a second liveness test to determine a second liveness value based on a second image corresponding to a partial face region of the detected face region, implementing a third liveness test to determine a third liveness value based on an entirety of the input image or a full region of the input image that includes the detected face region and a region beyond the detected face region, and determining a result of the liveness test based on the first liveness value, the second liveness value, and the third liveness value.

  	

D. 	US Publication No. 2018/0276674 A1 to Ramatchandirane discloses an automobile may contain a communications system including a local-area wireless transceiver and a wide-area wireless transceiver, a user interface, a processor, and memory. The automobile  For example, benefits of transactions that occur in the environment 100 include high security with a carrier that authenticates the device (e.g., an AAA radius server or other enterprise grade authentication) to which user is bound. Another benefit, for example, is an ease of use for the user, e.g., as a transaction request is performed simply with one single transmission that is well-suited for mobile commerce. Other conventional methods for performing a mobile transaction may require many more steps, which can raise a barrier to (and slow down) mobile commerce adoption. Optionally, users can also add fingerprints or other biometrics techniques to unlock the device if the mobile phone hardware permits it. Another benefit, for example, is that an initial authentication is complemented by a context aware multi-factor authentication 164, increasing further the security of the solution, 


E. 	US Publication No. 2017/0147959 A1 to Sweeney discloses the computing system of the autonomous vehicle and/or the service arrangement system can provide one or more The service arrangement system can transmit the set of control signals in response to the user providing a specific set of user inputs on an application running on the user's computing device, and/or in response to detecting the location of the user's computing. Using one or more location detection resources, the system can receive vehicle data from an autonomous vehicle as the autonomous vehicle progresses towards a pickup location of a requesting user and receive requester data from a mobile computing device of the requester. The system can determine when the autonomous vehicle and the requester are at or within a threshold distance of the pickup location. Subsequently, the system can instruct the autonomous vehicle to perform one or more non-driving operations to facilitate use of the autonomous vehicle by the requester.

F. 	US Patent No. 9,373,149 B2 to Abhyanker discloses an electronic locking mechanism 106 that may be physically associated with the autonomous neighborhood vehicle 100, according to one embodiment. The electronic locking mechanism 106 may be a combination lock, an electronic lock, a signal based lock, a passcode lock, a biometric scanner (e.g., fingerprint reader) and/or may keep the contents of the autonomous neighborhood vehicle 100 secure. In one embodiment, the electronic locking mechanism 106 may be unlocked and/or locked via the user interface 104. In one embodiment, the electronic locking mechanism 106 may automatically unlock when the autonomous neighborhood vehicle 100 arrives at its destination. The electronic locking mechanism 106 may unlock when the sender (e.g., owner, user) of the autonomous neighborhood vehicle 100 remotely unlocks the electronic locking mechanism 106 (e.g., using a data processing system 4204 (e.g., a smart phone, a tablet, a mobile device, a computer, a laptop). In another embodiment, a passcode may be sent to the recipient (e.g., store, individual, company) (e.g., via text message, via a push notification, via an update on a profile, in an email, etc.). The passcode to the electronic locking mechanism 106 may be changed on a predetermined basis (e.g., with every use, daily, weekly, hourly, upon request of the owner, upon request of the user (e.g., sender)). In one embodiment, the electronic locking mechanism 106 may be unlocked using a near-field communication technology such as iBeacon, NFC and/or a keypad unlock code.

G. 	US Patent No. 8,983,682 B1 to Peeters discloses unlocking mobile device wherein emergency-support system may include multiple unmanned aerial vehicles (UAVs), which are configured to provide emergency support for a number of different Peeters further discloses the medical-support system that can be configured to unlock a capability of the UAV and/or the mobile device in response to the UAV arriving within a nearby vicinity of the mobile device. More specifically, when the UAV arrives within a nearby vicinity of the mobile device (e.g., within 50 meters) the UAV can establish a communication link or use a previously established communication link with the mobile device to unlock and/or authorize various capabilities of the mobile device, which may help to provide medical support. 

H. 	US Patent No. 9,921,579 B1 to Schaffalitzky discloses unmanned aerial vehicle may include a propulsion device, a sensor device, and a management system. In some examples, the management system may be configured to receive human gestures via the sensor device and, in response, instruct the propulsion device to affect an adjustment to the behavior of the unmanned aerial vehicle. Human gestures may include visible gestures, audible gestures, and other gestures capable of recognition by the unmanned vehicle.
I. 	US Patent No. 10/163,069 B2 to Borley discloses an automated delivery method for delivering an item to a recipient at a delivery location in a trusted manner, wherein the method comprises: receiving, by an autonomous vehicle, authentication data, wherein the authentication data comprises values captured along a route, and wherein the authentication data comprises images captured at set points along the route; verifying, by the autonomous vehicle, the identity of the recipient by: receiving a first verification information provided by the recipient at the delivery location, receiving a second verification information provided to the recipient via a communication channel prior to the arrival of the autonomous vehicle at the delivery location, and determining whether the first verification information matches the second verification information; responsive to verifying the identity of the recipient, communicating, by the autonomous vehicle, the authentication data to an authentication system for verification of the trustworthiness of the item based on the received authentication data and the identity of the recipient; and automatically releasing, by the autonomous vehicle, the item to the recipient if the trustworthiness of the item and the identity of the recipient is verified.
J. 	US Publication No. 2020/0023812 A1 to Hassani discloses authenticating a rider using a biometric challenge, a user device (e.g., smartphone, smartwatch, etc.) or a device associated with the autonomous vehicle 120, such as a camera, fingerprint scanner, microphone, etc. may be used to capture one or more biometric features of a user that is approaching or is at the autonomous vehicle 120. The autonomous vehicle 120 or the user device may include one or more computer processors or controllers that process the biometric feature input and determine a set of extracted feature data, which may represent a symmetry of the user's face, facial depth features, skin tone analysis, The extracted feature data may be sent to the first server 160 for matching against a database of existing biometric templates for users. The biometric templates may include extracted feature data for users that have created user accounts for biometric authentication. The first server 160 may determine a biometric template that matches the extracted feature data received from the autonomous vehicle 120. The identified biometric template may be associated with an authentication identifier that is unique to the user. The authentication identifier may be sent by the first server 160 to the second server 170 in a message. As discussed above, the second server 170 may determine that the authentication identifiers match, and may grant access to the autonomous vehicle by sending an access token to the user's device or the autonomous vehicle.


However, the above prior arts of record including the rest of the cited prior arts including the prior arts cited in the parent applications IDS either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in independent claims 1, 8 and 15. For this reason, the specific claim limitations recited in independent claims 1, 8 and 15 taken as whole are found to be allowable.

11.	 The dependent claims 2-7. 9-14 and 16-20 which are dependent on the above independent claims 1, 8 and 15 being further limiting to the independent claims, definite and enabled by the specification are also allowed.



Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498